DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendments filed 12/17/2021.

Claims 1-3 are pending and being examined.  No claims have been amended.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kato (JP 2010030866 A) in view of Moller et al. (US 2008/0175778 A1), or in the alternative, further in view of Bosniack (US 4020149).
Considering claims 1-2, Kato teaches a method for producing hydrogen sulfide from sulfur and hydrogen comprising a reaction step of reacting sulfur and hydrogen to obtain a crude hydrogen sulfide gas (Kato, [0002]).  Kato teaches a purification step of purifying the crude hydrogen sulfide gas by bringing the crude hydrogen sulfide gas into contact with aliphatic lower alcohol in a packed tower to precipitate sulfur contained in the crude hydrogen sulfide gas (Kato, [0009]-[0012]).  Kato teaches a discharge step of discharging from inside the packed tower a suspension of sulfur in aliphatic lower alcohol obtained in the purification step by teaching that sulfur is trapped in powder form in the aliphatic lower alcohol and circulated (8 of Fig. 1) through the column and the alcohol discharges the column (13 of Fig. 1) (Kato, [0012] and Fig. 1)
Kato teaches circulating the aliphatic lower alcohol through the column, sulfur is trapped in powder form in the aliphatic lower alcohol and many sulfur deposits accumulate on the packing and periodic stopping of the process is necessary to recover the sulfur adhered to the column (Kato, [0012]-[0013]), he does not explicitly teach a filtration step of filtering the suspension of sulfur in aliphatic alcohol with a filter to obtain a sulfur cake, wherein the filter is a rotary filter of a leaf filter.
However, Moller teaches a method of purifying hydrogen sulfide formed from hydrogen and sulfur (Moller, [0003]).  Moller teaches sulfur precipitated in solid form can be removed from the circulation line using the aid of suitable filtration devices (Moller, [0012], [0020]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include a filtration step of filtering the suspension of sulfur in aliphatic alcohol with any suitable type of filter including a rotary 
In the alternative, Bosniack teaches the use of a rotary filter to remove sulfur from a solvent reaction medium and recirculating the solvent reaction medium to the contacting vessel (Bosniack, Col. 6 line 66 – Col. 7 line 25).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include a filtration step of filtering the suspension of sulfur in aliphatic alcohol with a rotary filter to obtain a sulfur cake.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to remove the suspended sulfur from the aliphatic lower alcohol prior to recirculation of the aliphatic lower alcohol and minimize accumulation of sulfur within the column with a reasonable expectation of success.
Considering claim 3, Kato teaches a method for recovering sulfur from a crude hydrogen sulfide gas containing sulfur (Kato, abstract).  Kato teaches a purification step of purifying the crude hydrogen sulfide gas by bringing the crude hydrogen sulfide gas into contact with aliphatic lower alcohol in a packed tower to precipitate sulfur contained in the crude hydrogen sulfide gas (Kato, [0009]-[0012]).  Kato teaches a discharge step of discharging from inside the packed tower a suspension of sulfur in aliphatic lower alcohol obtained in the purification step by teaching that sulfur is trapped in powder form 
Kato teaches circulating the aliphatic lower alcohol through the column, sulfur is trapped in powder form in the aliphatic lower alcohol and many sulfur deposits accumulate on the packing and periodic stopping of the process is necessary to recover the sulfur adhered to the column (Kato, [0012]-[0013]), he does not explicitly teach a filtration step of filtering the suspension of sulfur in aliphatic alcohol with a filter to obtain a sulfur cake, wherein the filter is a rotary filter of a leaf filter.
However, Moller teaches a method of purifying hydrogen sulfide formed from hydrogen and sulfur (Moller, [0003]).  Moller teaches sulfur precipitated in solid form can be removed from the circulation line using the aid of suitable filtration devices (Moller, [0012], [0020]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include a filtration step of filtering the suspension of sulfur in aliphatic alcohol with any suitable type of filter including a rotary filter and/or leaf filter to obtain a sulfur cake.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to remove the suspended sulfur from the aliphatic lower alcohol prior to recirculation of the aliphatic lower alcohol and minimize accumulation of sulfur within the column with a reasonable expectation of success.
In the alternative, Bosniack teaches the use of a rotary filter to remove sulfur from a solvent reaction medium and recirculating the solvent reaction medium to the contacting vessel (Bosniack, Col. 6 line 66 – Col. 7 line 25).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include a filtration step of filtering the suspension of sulfur in aliphatic alcohol with a rotary filter to obtain a sulfur cake.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to remove the suspended sulfur from the aliphatic lower alcohol prior to recirculation of the aliphatic lower alcohol and minimize accumulation of sulfur within the column with a reasonable expectation of success.

Response to Arguments
Applicant’s arguments filed regarding if one were to modify the Kato process following Moller, one would add a jet washer have been fully considered but are not persuasive.
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In the instant case, Kato teaches that sulfur and hydrogen polysulfide in powder form is dispersed/trapped in the aliphatic alcohol that is being circulated and as a result of continuous circulation of the aliphatic alcohol through the packed column, the solids deposit and accumulate on the packing.  Kato teaches the need to stop the circulation in order to remove the solids.  Moller teaches removal of sulfur solids formed 2S crude gas using in-line filtration.  Kato provides the motivation for removal of solids from the alcohol circulation line (i.e., avoid or minimize accumulation of solids on the packing) and Moller provides the teaching that in-line filtration can be used to remove solids from a circulation line in order to avoid/minimize solids accumulation.
In response to applicant's argument that Bosniack is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Bosniack teaches a rotary filter is suitable for removal of sulfur solids from a solvent and this generic teaching is pertinent the particular problem of removal of sulfur solids from a solvent stream using filtration regardless of how the solvent/sulfur mixture was produced.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588. The examiner can normally be reached M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734